DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 5/6/2022 is acknowledged.
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/6/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 10-12, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye et al. (US Pat 9,985,000, hereinafter Ye).
Regarding claim 1, figures 1A and 1B of Ye disclose a stack package comprising:
a first semiconductor die (103) disposed on a package substrate (102);
a supporter (130) disposed on the package substrate and having a second side facing a first side of the first semiconductor die, the second side having a substantially inclined surface (when device is oriented at an incline;
a second semiconductor die (106a) stacked on the first semiconductor die and on the supporter; and
an encapsulant layer (116) filling a portion between the supporter and the first semiconductor die.
Regarding claim 3, figures 1A and 1B of Ye disclose a distance between the first side of the first semiconductor die and the second side of the supporter increases or decreases along the first side of the first semiconductor die (relative to a fixed point of the second side of the supporter) by the substantially inclined surface.
Regarding claim 4, figures 1A and 1B of Ye disclose the second side comprises:
a first sub-side portion spaced apart from the first side by a first interval; and
a second sub-side portion spaced apart from the first side by a second interval narrower than the first interval.
Note: The claimed first and second intervals can be measured with respect to a fixed point on the first side that is closer to the second sub-side.
Regarding claim 11, Ye discloses the supporter comprises semiconductor material (col. 4, lines 49-52).
Regarding claim 12, figures 1A and 1B of Ye disclose the second semiconductor die has a different size from the first semiconductor die.
Regarding claims 19 and 10, figures 1A and 1B of Ye disclose the entire claimed invention as noted in the above rejections, including the variably configured second side of the supporter (130) may be in a substantially L shape, with the second side of the supporter that faces the first side of the first semiconductor having a predetermined portion of the second side of the supporter being substantially parallel to the first side of the first semiconductor die and a remaining portion of the second side of the supporter being substantially perpendicular to the first side of the first semiconductor die.

Allowable Subject Matter
Claims 2 and 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773. The examiner can normally be reached Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU-HSI D SUN/            Primary Examiner, Art Unit 2895